Citation Nr: 1533889	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-48 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for residuals of a traumatic brain injury (TBI).

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from August 2001 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This case was previously before the Board in May 2014 and remanded to schedule the Veteran for a hearing before a Veterans Law Judge.  

In September 2014, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.  As the Veteran was provided with a hearing, the remand orders of the Board were satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  At the Board hearing, he said that he went on job interviews and was told that he was a liability due to his headaches.  See Board Hearing Transcript (Tr.) at 6, 8.  Consequently, the Board finds that the issue of entitlement to a TDIU has been raised by the record.

The issues of entitlement to a rating in excess of 50 percent for headaches on an extraschedular basis from February 24, 2012; entitlement to an initial rating in excess of 10 percent for residuals of a TBI, from February 24, 2012; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and  are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to February 24, 2012, the Veteran's residuals of TBI include a separate diagnosis of headaches that are shown to be very frequent completely prostrating  and capable of prolonged attacks productive of severe economic inadaptability.

2.  Prior to February 24, 2012, the evidence of record shows that the Veteran's residuals of a TBI are manifested by symptoms which satisfy the criteria for impairment for at least one facet of impairment for memory, attention, concentration, and executive functions, but do not satisfy the criteria for impairment level 2 in any facet. 


CONCLUSIONS OF LAW

1.  Prior to February 24, 2012, the criteria for a separate 50 percent disability initial schedular rating for headaches are met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.3, 4.124a, Diagnostic Code 8100 (2014).
 
2.  Prior to February 24, 2012, the criteria for a disability rating in excess of 10 percent for residuals of a TBI were not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  More specific notice is required in claims for increased compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's increased rating claim.  Prior to initial adjudication of the claim, appropriate notice was provided in an April 2009 letter.  Mayfield, 444 F.3d at 1333; See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records for the relevant period on appeal are in the file.  Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations in July 2009, August 2010, and February 2012.  The examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The VA examination reports are thorough and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision for the period on appeal addressed below.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  TBI

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeals in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 .  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Residuals of traumatic brain injury are evaluated under 38 C.F.R. § 4.124a , the schedule of ratings for neurological conditions and convulsive disorders, as organic disease of the central nervous system, specifically under Diagnostic Code 8045.  Traumatic brain injury residuals are rated in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.124a .

Under Diagnostic Code 8045, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a , Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day. Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction. Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Evaluate emotional/behavioral dysfunction under §4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under §4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id. 

Evaluation of Cognitive Impairment and Subjective Symptoms requires consideration of the table "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified", which contains 10 important facets of TBI related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  Id. 

If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id. 

For the facet memory, attention, concentration, executive functions, a "0" level of impairment is assigned with no complaints of impairment.  A "1" level is assigned with complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, finding words or often misplacing items), attention, concentration or executive functions, but without objective evidence on testing.  A "2" level is assigned with objective evidence on testing of mild impairment.  A "3" level is assigned with objective evidence on testing of moderate impairment.  A "total" level is assigned with objective evidence on testing of severe impairment.

For the facet judgment, a "0" level of impairment is assigned for normal judgment.  A "1" level is assigned with mildly impaired judgment; for complex or unfamiliar decisions, occasionally unable to identify, understand and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  A "2" level is assigned with moderately impaired judgment; for complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.  A "3" level is assigned with moderately severely impaired judgment; for even routine and familiar decisions, occasionally unable to identify, understand, weigh the alternatives, and make a reasonable decision.  A "total" level is assigned with severely impaired judgment; for even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; for example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations and activities.

For the facet social interaction, a "0" level of impairment is assigned when social interaction is routinely appropriate.  A "1" level is assigned when social interaction is occasionally inappropriate.  A "2" level is assigned when social interaction is frequently inappropriate.  A "3" level of impairment is assigned when social interaction is inappropriate most or all of the time.

For the facet orientation, a "0" level of impairment is assigned when always oriented to person, time, place and situation.  A "1" level is assigned when occasionally disoriented to one of the four aspects of orientation.  A "2" level is assigned when occasionally disoriented to one of the four aspects of orientation or often disoriented to one aspect of orientation.  A "3" level is assigned when often disoriented to two or more of the four aspects of orientation.  A "total" level is assigned when constantly disoriented to two or more of the four aspects of orientation.

For the facet motor activity, (with intact motor and sensory system) a "0" level of impairment is assigned for normal motor activity.  A "1" level is assigned for motor activity that is normal most of the time but mildly slowed at times due to apraxia (inability to perform previously-learned motor activities despite normal motor function).  A "2" level is assigned for motor activity mildly decreased or with moderate slowing due to apraxia.  A "3" level is assigned for motor activity moderately decreased due to apraxia.  A "total" level is assigned for motor activity severely decreased due to apraxia.

For the facet visual spatial orientation, a "0" level of impairment is assigned when normal.  A "1" level is assigned when mildly impaired: occasionally gets lost in unfamiliar surroundings; has difficulty reading maps or following directions; is able to use assistive devices such as GPS (global positioning system).  A "2" level is assigned when moderately impaired: usually gets lost in unfamiliar surroundings; has difficulty reading maps, following directions and judging distance; has difficulty using assistive devices such as GPS.  A "3" level is assigned when moderately severely impaired: gets lost even in familiar surroundings; unable to use assistive devices such as GPS.  A "total" level is assigned when severely impaired: may be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

For the facet subjective symptoms, a "0" level of impairment is assigned for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples are mild or occasional headaches or mild anxiety).  A "1" level is assigned with three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples of findings that might be seen at this level of impairment are intermittent dizziness, daily mild-to-moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light).  A "2" level is assigned with three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or, work, family of other close relationships (examples of findings that might be seen at this level of impairment are marked fatigability, blurred or double vision, headaches requiring rest periods during most days).

For the facet neurobehavioral effects, a "0" level of impairment is assigned for one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are more likely to have a more serious impact on workplace interaction and social interaction than some other effects.  A "1" level is assigned with one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  A "2" level is assigned with one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  A "3" level is assigned with one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

For the facet communication, a "0" level of impairment is assigned when able to communicate by spoken or written language (expressive communication) and to comprehend spoken and written language.  A "1" level is assigned when comprehension or expression, or both, of either spoken or written language is only occasionally impaired; can communicate complex ideas.  A "2" level is assigned with inability to communicate either by spoken language, written language, or both, more than occasionally but less than half the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half the time; can generally communicate complex ideas.  A "3" level is assigned with inability to communicate either by spoken language, written language, or both, at least half the time but not all the time, or to comprehend spoken language, written language, or both, at least half the time but not all the time; may rely on gestures or other alternative modes of communication; able to communicate basic needs.  A "total" level is assigned for complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both; unable to communicate basic needs.

For the facet consciousness, a "total" level of impairment is assigned for persistently altered state of consciousness, such as vegetative state, minimally responsive state, and coma. 

The following notes apply to Diagnostic Code 8045.  See Notes (1)-(4), 38 C.F.R. § 4.124a , Diagnostic Code 8045.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

Analysis

The RO has evaluated the Veteran's residuals of TBI as 40 percent disabling primarily based on the Veteran's headache symptoms.  As reflected in the May 2012 statement of the case, the RO determined that the Veteran's headache symptoms warranted a 30 percent rating under Diagnostic Code 8100.  However, the RO found that the Veteran had a higher combined rating with a 40 percent evaluation for TBI, primarily due to the headache symptoms, rather than a separate rating for headaches.  See May 2012 Supplemental Statement of the Case.  

A higher disability rating is warranted under Diagnostic Code 8045 if the evidence shows that the Veteran's TBI residuals meet criteria (of the table "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified") of a higher level of impairment (greater than 2) in at least one of the "facets of cognitive impairment and other residuals of TBI not otherwise classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045. 

Further, any TBI residual with a distinct diagnosis may be evaluated separately under another diagnostic code rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table as long as the same manifestations are not the basis for more than one evaluation.  There are distinct diagnoses shown to be residual to the TBI, for which distinct manifestations are present and separate from other facets of TBI. 

The Board has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headaches

The Board finds that a separate rating of 50 percent is warranted for the Veteran's reported symptoms of headaches resulting from his TBI.  Diagnostic Code 8045 provides that residuals with distinct diagnoses, such as headaches, are to be separately evaluated under the appropriate diagnostic code.

VA treatment records show that the Veteran has been diagnosed with headaches as a distinct diagnosis.  See February 2012 VA examination report.  Diagnostic Code 8100 provides for a 30 percent rating on evidence of for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.  38 C.F.R. §4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  According to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

A July 2009 VA examination report reflects that the Veteran reported that he got headaches anywhere from 2 times per week up to 1 every couple of weeks.  He described the pain as "pressure, throbbing feeling" lasting from a "couple of hours to hours and hours, feel like they never go away."  He used over the counter pain medication and a cold wash rag over the eyes.  He stated he had nausea with occasional vomiting with the headaches.  He complained of light and noise sensitivity with headaches.  He also reported periods of dizziness associated with the headaches and blurry vision.

An April 2010 VA treatment record indicates the Veteran reported having nearly constant headaches.  

A February 2012 VA examination report indicates that the Veteran reported getting headaches anywhere from 2 to 3 times per week and 1 to 2 migraine headaches once every 1 to 2 weeks.  The Veteran reported that migraines had lessened in frequency with medication.  He took Imitrex, 25 mg, as directed for severe migraines.  The Veteran complained of headaches and memory problems, which the examiner found were part of the headache syndrome and not an independent occurrence.  He reported getting episodic, severe, hemicranial, throbbing headaches associated with photophobias, phonophobia, nausea, and vomiting lasting up to 3 days in duration.  He reported that he goes to bed in a dark, quiet room.  The Veteran also reported getting less severe migraine headaches.

The February 2012 VA examiner found that the Veteran had symptoms of pulsating or throbbing head pain, pain localized to one side of the head, and pain that worsens with physical activity.  The VA examination report reflects that the Veteran's headaches were also associated with symptoms of nausea, vomiting, sensitivity to light, sensitivity to sound, and impaired memory and thinking during episodes of migraine.  The Veteran reported having pain more than 2 days on both sides of the head.  He had characteristic prostrating attacks of migraine headache pain more frequently than once per month.  The VA examiner found that the Veteran's headache condition impacted his ability to work because the Veteran went to bed during headache attacks.  He experiences difficulties with thinking and memory during and after migraines.  

At the September 2014 Board hearing, the Veteran testified that his headaches were prostrating in nature and when they occurred, he was unable to function for the entire day.  He reported that the headaches could last around two days.  See Tr. at 3-4.  He reported that he was prescribed Eletriptan and Rizatripatan and received follow up care on a regular basis.  Id.  The Veteran described having symptoms of feeling sick to his stomach, vomiting and being bothered by sunlight.  Id. at 4-5.  He stated he had headaches where he was required to lie down 10 to 12 times per month.  Id. at 5.  He testified that his symptoms had increased in frequency.  Id. at 6.  The Veteran also stated that he was unemployed because he got headaches more often and the owner told him he was going to be fired or he could quit.  Id. at 6.

As a lay person, the Veteran is competent to report symptoms capable of lay observation such as headaches.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has consistently reported having severe headaches during the period on appeal, including frequent prostrating attacks.  Based on the Veteran's symptoms, the Board finds that he has very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Accordingly, a separate 50 percent rating is warranted for headaches throughout the period on appeal under Diagnostic Code 8100.  A 50 percent rating is the maximum rating under Diagnostic Code 8100.

The Board notes that consideration of the Veteran's headaches as a facet of TBI, as part of the set of "subjective symptoms," would not provide for a higher rating under Diagnostic Code 8045, as that part of the table does not provide for a level of impairment higher than 2, which corresponds to a 40 percent rating.

As discussed below, the Board finds that the Veteran's VA treatment records from March 2012 to present must be obtained.  As the records may be relevant to the Veteran's headaches, the issue of entitlement to a rating in excess of 50 percent on an extraschedular basis for headaches, from February 24, 2012, is remanded.

Residuals of a TBI

The Board finds that the Veteran's residuals of a TBI warrant a 10 percent rating under Diagnostic Code 8045, prior to February 24, 2012, the day after the most recent VA examination of record for residuals of a TBI.  

The July 2009 VA examination report reflects that the Veteran did not have a history of seizures, autonomic dysfunction, numbness, paresthesias or other sensory changes, weakness or paralysis, mobility problems, fatigue, malaise, bowel problems, bladder problems, erectile dysfunction, speech/swallowing difficulty, decreased sense of taste or smell, endocrine dysfunction, or cranial nerve dysfunction.  The Veteran reported that he had a hard time getting to sleep and noted that he felt depressed at times.  The report notes the Veteran had mild memory impairment and cognitive symptoms of difficulty concentrating, difficulty with executive functions.  He had neurobehavioral symptoms of anger, and irritability.  

The Veteran's sensory examination of the right and left upper and lower extremities was normal.  There was no muscle atrophy.  There were no physical findings of autonomic nervous symptom impairment, gait abnormalities, imbalance or tremors, muscle atrophy or loss of muscle tone, spasticity or rigidity, fasciculations, cranial nerve dysfunction, endocrine dysfunction, skin breakdown, vision problems, cognitive impairment, psychiatric manifestations or other abnormalities.  

On examination in July 2009, the Veteran complained of mild memory loss, but there was no objective evidence on testing.  Judgment was normal.  Social interaction was routinely appropriate.  He was always oriented to person, time, place and situation.  Motor activity and visual spatial orientation were normal.  The Veteran had three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or work, family or other close relationships.  Examples of findings were intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, and hypersensitivity to light.  The Veteran had one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  Consciousness was normal.  A May 2009 MRI of the brain was normal.  The July 2009 VA examiner noted that the Veteran had been unemployed for 1 to 2 years, but noted that the Veteran reported he was a full time student.  The examiner diagnosed the Veteran with post-traumatic vascular headaches and mild TBI.  The VA examiner found they had no effects on the Veteran's usual daily activities.

A February 2010 VA treatment report indicates the Veteran had a diagnosis of disequilibrium.  The record indicates the Veteran reported stumbling quite a bit, although he never fell.  On examination, sensation was grossly intact with light touch testing bilaterally on the upper and lower extremities; strength was 5/5 in the major muscle groups of the bilateral upper and lower extremities.  Muscle tone was within normal limits.  He had no difficulty with coordination tests.  Posturography testing was performed.  The physician found that the Veteran had mildly impaired utilization of visual system for balance control, significantly impaired utilization of vestibular system for balance control and decreased overall balance control as compared to age matched normal values.  His score was 51 and a normal score was 71.

An August 2010 VA TBI treatment record reflects that the Veteran had mild TBI, symptoms adjusted and improved, insomnia, and migraine headaches, followed by neurology disequilibrium.

An October 2010 VA examination report reflects that the results suggested "clear evidence of decline in the patient's functioning over the last year . . . These results, however, suggest progressive decline in memory-related functioning which is likely inconsistent with the expected residual of traumatic brain injury which his suggestive, instead, or as well, of a progressive dementia."  The Veteran's usual occupation was construction and he was currently a student- online in psychology.  He had not been employed for 1 to 2 years because he was enrolled in a full time online college.  The examiner found the TBI had no effect on his usual occupation or usual daily activities.  The Veteran was diagnosed with memory and other cognitive problems.  The effect on his usual activities was problem with short term memory.

The February 2012 VA examination report indicates that the Veteran had memory and other cognitive problems.  The examiner noted that serial neuropsychometric evaluations indicate a continued decline rather than a fixed deficit, suggesting a problem related to an ongoing neurodegenerative illness rather than TBI, although TBI is considered a risk factor for frontotemporal dementia and other dementing neurodegenerative illness.  The examiner found the memory dysfunction is part of the headache syndrome and not an independent occurrence.

On examination in February 2012, the examiner found the Veteran had a complaint of mild memory loss, attention, concentration or executive functions, but without objective evidence on testing.  Social interaction was routinely appropriate.  Judgement was normal, social interaction was routinely appropriate; the Veteran was always oriented to person, time, place and situation.  Motor activity was normal.  Visual spatial orientation was normal.  There were no subjective symptoms.  There were no neurobehavioral effects.  The Veteran was able to communicate by spoken and written language and to comprehend spoken and written language.  Consciousness was normal.  The VA examiner found the Veteran had residuals of headaches.  The Veteran did not have any scars or any other pertinent physical findings, complications, conditions, signs or symptoms related to his service-connected residuals of a TBI.

The February 2012 neuropsychological evaluation reflects that the Veteran's current level of functioning was impossible to assess, given test data which clearly indicated that he was over-reported his cognitive symptoms.  The Veteran's report of his injury was consistent with sustaining a mild TBI.  However, given the questionable nature of his performance on the effort measure, the examiners were unable to use the results to confirm the history of a diagnosis of mild TBI.  Likewise, his test scores could not be interpreted.  The report noted that the previous examiner had used a different measure of effort than the measure they used.  In their experience, the effort used by the previous examiner is relatively insensitive compared to the one they used.  Furthermore, if the results were valid (which they were not) they would not be consistent with residuals of mild TBI.  The reading level indicated by the test was not consistent with someone who was doing college level work and was close to completing a college degree.  The report noted that the Veteran's residual conditions attributable to a TBI did not impact his ability to work.  The neuropsychological testing did not support the diagnosis of a progressive dementing illness.  The results suggested an exaggeration of symptoms.

After reviewing the evidence of record in light of Diagnostic Code 8045, a rating in excess of 10 percent is not warranted.  In regard to cognitive impairment, of the 10 "facets of cognitive impairment and other residuals of TBI not otherwise classified," the clinical record does not show any significant impairment in the following facets: judgment, social interaction, orientation, motor activity (with intact motor and sensory system), visual spatial orientation, communication, or consciousness. As discussed above, the evidence does not show any significant problems in components of these facets so as to suggest that an increase is warranted on the basis of impairment level with respect to those facets. 

Further, the subjective symptoms facet of the table does not provide for an assignment of a level of impairment that would correspond to a disability rating higher than 10 percent.  The highest level of impairment assignable in that facet is 1, for three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or work, family or other close relationships.  See e.g. July 2009 VA examination.  The February 2012 VA examination reflects that the Veteran had no subjective symptoms, which would not warrant a compensable rating.  The Veteran has not shown evidence of neurobehavioral effects.  Thus, a compensable rating is not warranted under the criteria for neurobehavioral effects.  The Veteran has also been able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.  Therefore, a compensable rating is not warranted for communication.  The Veteran's consciousness has been normal.  Hence, a higher rating is not warranted for consciousness.

The Veteran has consistently reported having memory problems.  The VA examination reports indicate the Veteran complained of mild loss of memory, but that there was no objective evidence on testing of mild impairment of memory, attention, concentration or executive functions resulting in mild functional impairment.  See February 2012 VA examination report.  Thus, the Veteran meets the criteria for a level 1 of impairment for memory, attention, concentration, and executive functions.  Thus, the highest facet assigned is a 1 for the Veteran's symptoms, which corresponds to a 10 percent rating.  Consequently, a 10 percent rating is warranted under Diagnostic Code 8045 for TBI.

Therefore, the Board finds that prior to February 24, 2012, the Veteran's residuals of TBI warrant a separate 50 percent rating for headaches and a 10 percent rating for the remainder of the Veteran's residuals of TBI.  The preponderance of the evidence is against a grant of any higher or separate schedular rating.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102 , 4.3.

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptomatology and impairment caused by the Veteran 's TBI and headaches, prior to February 24, 2012, is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. Diagnostic Code 8100 provides specific ratings based on the frequency and duration of prostrating attacks, and economic inadaptability due to headaches and related attacks.  In this case, the Veteran's headache disorder has manifested headaches characterized by pain with prostrating attacks which impact  his ability to work.  He was also a full time student during the period on appeal.  The Veteran's symptoms of economic inadaptability were already contemplated by Diagnostic Code 8100.  The Veteran's memory problems are also specially contemplated by the schedular rating criteria for a TBI under Diagnostic Code 8045.  Based on these symptoms, the Board finds that the degree of disability throughout the rating period prior to February 24, 2012 is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 38 C.F.R. § 4.124a .

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a separate initial rating of 50 percent for headaches is granted, prior to February 24, 2012.

Entitlement to an initial rating of 10 percent for residuals of a TBI, prior to February 24, 2012, is granted.


REMAND

The Board finds that the issues of entitlement to an initial rating in excess of 10 percent for TBI, from February 24, 2012; entitlement to an initial rating in excess of 50 percent for headaches from February 24, 2012, on an extraschedular basis, and entitlement to a TDIU must be remanded for additional development.

At the September 2014 hearing, the Veteran testified that he had anxiety, panic disorder and depression related to his service-connected TBI.  Tr. at 7.  The Veteran's statements indicate he now has been diagnosed with a mental disorder related to his service-connected TBI.  The February 2012 VA examination report specifically notes that the Veteran did not have a mental disorder at the time.  If the Veteran has a mental disorder related to a TBI, his residuals of a TBI have worsened since the last VA examination in February 2012.  Thus, a new VA examination is necessary to evaluate his current symptoms of residuals of a TBI.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).

The Veteran reported that he was receiving separate mental health care at the VA Medical Center in Morehead, Kentucky.  Tr. at 8.  The most recent VA treatment records in the claims file are from March 2012.  As the records may be relevant to the claims, the Board requests the appellant's complete VA treatment records, including mental health treatment records, from March 2012 to present.  As the records may be relevant to the issue of entitlement to a higher initial rating for headaches on an extraschedular basis from February 24, 2012, the claim must also be remanded. 

As discussed above, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  The February 2012 VA examiner found that the Veteran's headache condition impacted his ability to work.  He noted that the Veteran went to be during headache attacks and experienced difficulties with thinking and memory during and after a migraine.  At the September 2014 Board hearing, the Veteran also testified that he was not working because of his headaches.  A March 2012 VA treatment record indicates the Veteran was working on his bachelor's degree and was 4 classes away from finishing the degree.  The exact dates of the Veteran's time as a full time student and his periods of unemployment are unclear from the available evidence of record.  The Veteran's VA treatment records are thus directly relevant to the claim for entitlement to a TDIU. Additionally, the claim for TDIU is inextricably intertwined with the issues being remanded and the disposition of the TDIU claim must be deferred pending resolving these preliminary matters.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As the Veteran has not been provided with notice of the criteria necessary to substantiate a claim for TDIU, he should be provided with adequate notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter which provides proper and complete notice regarding the TDIU claim, including notice of the criteria necessary to substantiate a claim for TDIU.

2.  Obtain all of the appellant's VA treatment records from March 2012 to present.  If no records are available, the claims folder must indicate this fact.

3.  After any records obtained have been associated with the claims file, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected TBI residuals and headaches.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

The examiner should specifically address whether the Veteran has any mental disorders that are related to his service-connected TBI, to include anxiety, panic disorder and/or depression.

The examiner should also address the functional impairment caused solely by the Veteran's service-connected disabilities.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  Then, the AOJ should consider whether a referral is warranted for the claim of an increased rating for headaches, from February 24, 2012 to the Director of VA's Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) .  In so doing, the AOJ may decide to pursue any further development as deemed necessary. 

5.  Thereafter, readjudicate the issues on appeal of entitlement to an initial rating in excess of 10 percent for TBI, from February 24, 2012, entitlement to an initial rating in excess of 50 percent from February 24, 2012 on an extraschedular basis for headaches, and entitlement to a TDIU.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


